Citation Nr: 1225499	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  08-29 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to a higher initial rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)




ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to October 2006. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office in San Diego, California.  Due to the Veteran's place of residence, the Regional Office in Honolulu, Hawaii (hereinafter RO), subsequently assumed jurisdiction.  

The Board remanded the claim in December 2010 to provide the Veteran a hearing before the Board.  In January 2011, the Veteran, seated at the RO, testified before the undersigned Acting Veterans Law Judge, seated in Washington, DC, via videoconferencing (Videoconference hearing).  

In a May 2011 Remand, the Board remanded the issue on appeal to the Appeals Management Center (AMC) for further development.  In compliance with the May 2011 Remand directives, the AMC procured copies of all outstanding treatment records concerning the Veteran's psychiatric treatment from the Honolulu, Hawaii, VA Medical Center (VAMC) dated since August 11, 2010, and, in June 2011 and August 2011, provided the Veteran with a multi-part VA psychiatric examination to determine the nature and severity of the Veteran's service-connected psychiatric disabilities.  

In a March 2012 rating decision, the AMC partially granted the Veteran's claim for a higher initial rating, evaluating the Veteran's PTSD with major depressive disorder as 70 percent disabling for the entire initial rating period; yet, in May 2012, the RO issued a Supplemental Statement of the Case (SSOC), indicating a continued denial of a higher initial rating in excess of 50 percent for her service-connected PTSD with major depressive disorder for the entire initial rating period.  The purpose of a SSOC is to summarize the evidence in each case pertinent to the issue with which disagreement has been expressed, cite to the pertinent laws and regulations and discuss how such laws and regulations affected VA's decision, and provide a decision on the issue and summarize the reasons of the decision.  See 38 U.S.C.A. § 7105(d)(1) (West 2002 & Supp. 2011).  Although the AMC erred in failing to issue a correct SSOC, explaining specifically why the Veteran was not entitled to a higher initial rating in excess of 70 percent for her service-connected PTSD with major depressive disorder, the Board notes that the AMC included the criteria for the next higher 100 percent rating for a psychiatric disorder under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011) with the May 2012 SSOC.  As the AMC summarized the evidence and informed the Veteran as to the criteria required for a next higher 100 percent rating in the May 2012 SSOC, the Board finds that the May 2012 SSOC sufficiently met the provisions of 38 U.S.C.A. § 7105(d)(1).  Therefore, the AMC's failure to specifically explain why the Veteran did not meet the criteria for a 100 percent rating for PTSD for a psychiatric disorder in the  May 2012 SSOC was harmless error.  As the AMC sufficiently complied with the Board's May 2011 remand directives, the Board will proceed to adjudicate the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  


FINDING OF FACT

For the entire initial rating period under appeal, the Veteran's service-connected PTSD with major depressive disorder has not been manifested by symptomatology more nearly approximating total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of her close relatives, her own occupation, or her own name.


CONCLUSION OF LAW

For the initial rating period under appeal, the criteria for a higher initial rating in excess of 70 percent for PTSD with major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in November 2007 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding disability ratings and effective dates required by Dingess.  

Because this appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection for PTSD, no additional notice is required.  The Court and the United States Court of Appeals for the Federal Circuit (Federal Circuit) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).
  
The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the service and VA treatment records to assist with the claim.  In June 2011 and August 2011, VA provided the Veteran with a multi-part VA psychiatric examination to determine the severity of the Veteran's PTSD with major depressive disorder.  The Board notes that, while the June 2011 VA examiner reviewed the claims file prior to writing the June 2011 VA psychiatric examination report, the August 2011 VA examiner did not have the claims file to review prior to writing the August 2011 VA psychiatric examination report.  Yet, subsequently, in August 2011, the June 2011 VA examiner wrote an addendum to the August 2011 VA psychiatric examination report based on a review of the entire record of evidence.  

As the June 2011 VA psychiatric examination report and the August 2011 addendum were written after reviews of the claims file and interviews with the Veteran, examinations of the Veteran, and contain findings regarding the severity of the Veteran's PTSD with major depressive disorder, the Board finds that the June 2011 psychiatric examination report and the August 2011 addendum are adequate for VA purposes.  Under these circumstances, there is no duty to provide an additional medical examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Regarding the January 2011 Board videoconference hearing, in Bryant v. Shinseki, 
23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2), requires that the Acting Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the January 2011 Board video hearing, the Acting VLJ specifically noted the issue on appeal.  Then, having heard the Veteran's evidence, the Acting VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Specifically, the Acting VLJ asked about the identity of the physicians who had treated the Veteran's service-connected psychiatric disabilities and the dates of such treatment.  The Acting VLJ also inquired regarding the date of the Veteran's most recent VA psychiatric examination and whether an additional VA psychiatric examination was required to determine the recent severity of the Veteran's service-connected psychiatric disabilities.  Therefore, the Acting VLJ substantially complied with the requirements of Bryant.

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the appeal under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Disability Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where the evidence shows gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  

In adjudicating a claim for a higher disability rating, the VA adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's PTSD symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for PTSD.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) scale reflects the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) 32 (4th ed. 1994).  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  A GAF from 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF from 31 to 40 is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).   DSM-IV at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with her service-connected PTSD with major depressive disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's PTSD with major depressive disorder because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Board has considered all evidence of record as it bears on the question of a higher initial rating.  See 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


Higher Initial Rating for PTSD with Major Depressive Disorder

The Veteran essentially contends that her PTSD with major depressive disorder symptomatology warrants a higher initial rating than 70 percent for the entire initial rating period under appeal.  The Veteran believes that a higher initial rating is warranted as her PTSD with major depressive disorder causes her to experience continuous problems with social and occupational functioning.  Although the Veteran is currently employed at a full-time position, the Veteran has reported having difficulty holding down a job and attending school.  The Veteran also reported experiencing severe concentration difficulties that have made daily life problematic.  The Veteran requested that each of her service-connected psychiatric disabilities be considered and rated separately.   In addition, the Veteran indicated the presence of additional psychiatric disorders, to include bulimia, and wished that the Board would consider these other disorders in rating her overall psychiatric symptomatology as well.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The Board finds that the Veteran's service-connected psychiatric disabilities, specifically PTSD and a major depressive disorder, have created overlapping psychological symptoms, together affecting the Veteran's social and occupational functioning.  If the Board were to rate the Veteran's PTSD and major depressive disorder separately, it would constitute pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation under different diagnoses is to be avoided). 

Regarding the Veteran's non-service-connected psychiatric disorders, in an August 2011VA psychiatric examination report, a VA examiner diagnosed the Veteran as having PTSD, a major depressive disorder of moderate impact, bulimia nervosa, and a personality disorder, not otherwise specified (NOS), with borderline and avoidance features.  Regarding bulimia, the Board notes that during the pendency of this appeal, in a December 2010 rating decision, the RO denied a separate claim for service connection for bulimia.  As the Veteran did not file a timely appeal, the December 2010 rating decision, denying service connection for bulimia, became final.  See 38 U.S.C.A. § 7105.  Therefore, the Veteran's current bulimia disorder is not service-connected and will not be considered in evaluating the severity of the Veteran's service-connected psychiatric disabilities.  Regarding the diagnosed personality disorder, a personality disorder is not a disability for VA compensation purposes absent competent medical evidence of a superimposed psychiatric disorder, which is not apparent in this case.  See 38 C.F.R. §§ 3.303(c), 4.9, 4.127; VAOPGCPREC 82-90; see also Beno v. Principi, 3 Vet. App. 439, 441 (1992).  Therefore, the Board will not consider any symptomatology related to the Veteran's non-service-connected personality disorder.

Having reviewed the entire evidence of record, the Board notes that, even if the symptomatology related to the Veteran's non-service-connected bulimia and personality disorders were to be considered in determining the severity of the Veteran's psychiatric disabilities for the entire initial rating period, the Veteran's overall psychiatric symptomatology did not more nearly approximate that required for the next higher 100 percent under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Specifically, the Board finds that, for the entire initial rating period, the Veteran's PTSD with major depressive disorder has not been manifested by symptomatology more nearly approximating total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, consistent with a 100 percent rating under Diagnostic Code 9411.  Id.  

Reviewing the evidence of record, for the entire initial rating period, the Board finds that the Veteran's service-connected psychiatric disabilities have not been manifested by gross impairment in thought processes.  During the pendency of the appeal, the Veteran has reported experiencing difficulties involving concentration and memory.  For example, in a September 2007 VA treatment record, the Veteran indicated that she would often do things over and over again without realizing it.  When speaking to the September 2007 VA examiner, the Veteran recalled printing the directions to the VA medical facility three times prior to that day's appointment, and still getting lost along the way.  Moreover, while attending college, the Veteran indicated to the VA examiner that she was only able to attend a single class at a time due to concentration difficulties.  However, despite these difficulties, the Board notes that the record does not indicate that the Veteran's service-connected psychiatric disabilities have been manifested by gross impairment in thought processes.  In the numerous post-service treatment records included in the claims file, VA examiners consistently indicated that the Veteran's thoughts were logical and goal-directed.  Moreover, at the January 2011 Videoconference hearing, the Veteran demonstrated an ability to logically evaluate and answer questions.  Therefore, for the entire initial rating period, the Board finds that the Veteran's service-connected psychiatric disabilities have not been manifested by gross impairment in thought processes.

For the entire initial rating period, the Board finds that the Veteran's service-connected psychiatric disabilities have not been manifested by gross impairment in communication.  In a July 2009 VA treatment record, the VA examiner indicated that the Veteran had answered all questions in a succinct manner, telling the VA examiner that she was in a rush because too much was going on in her life right now; however, the July 2009 VA examiner also noted that the Veteran's speech was normal in volume, rate, and clarity.  Moreover, in an October 2009 VA treatment record, a VA examiner indicated that the Veteran's speech was terse and limited in response; however, the October 2009 VA examiner also noted that the Veteran's speech was normal in volume, rate, and clarity.  In the other VA examination reports and treatment records included in the claims file, the respective VA examiners indicated that the Veteran was able to communicate with them in a normal manner.  Moreover, at the January 2011 Board videoconference hearing, the Veteran was able to answer questions submitted to her by both her representative and the undersigned Acting Veterans Law Judge in a normal and logical manner.  Therefore, for the entire initial rating period, the Board finds that the Veteran's service-connected psychiatric disorders have not been manifested by gross impairment in communication.

For the entire initial rating period, the Board finds that the Veteran's service-connected psychiatric disabilities have not been manifested by persistent delusions or hallucinations.  During the pendency of the appeal, the Veteran occasionally reported experiencing disturbing recollections and nightmares regarding her stressor incident, specifically a motor vehicle accident that resulted in the deaths of her mother and daughter; yet, throughout the record of evidence, the Veteran has denied experiencing hallucinations or delusional thoughts regarding the stressor.  Moreover, throughout the record of evidence, VA examiners have indicated that the Veteran was not experiencing delusions or hallucinations.  Therefore, for the entire initial rating period, the Board finds that the Veteran's service-connected psychiatric disabilities have not been manifested by persistent delusions or hallucinations.  

For the entire initial rating period, the Board finds that the Veteran's service-connected psychiatric disabilities have not been manifested by a persistent danger of the Veteran hurting either herself or others.  In a September 2008 lay statement, a fellow service member reported witnessing the Veteran talking about ending her life because of the pain related to the loss of her family members in the aforementioned automobile accident.  In a September 2007 VA treatment record, the Veteran reported occasionally wishing that she could trade places with her mother as her family had "fallen apart" since her mother's death; however, the Veteran told the September 2007 VA examiner that she had no homicidal or suicidal ideation.  In a December 2007 VA psychiatric examination report, when asked to rate her depression on a scale of 10 where zero stood for no depression and 10 stood for a feeling of suicidal ideation, the Veteran described her depression as being an eight or a nine.  Although the Veteran described experiencing a great deal of hopelessness, the Veteran specifically told the December 2007 VA psychiatric examiner that she was not suicidal.  In a June 2010 VA treatment record, the Veteran told the June 2010 VA examiner that she no longer cared about life anymore because she was miserable and she did not believe that things were going to change; yet, the Veteran again denied experiencing any suicidal or homicidal ideations.  

During the initial rating period, the evidence indicates that the Veteran has experienced recurrent feelings of hopelessness related to her service-connected psychiatric disabilities.  In addition, in the September 2008 lay statement, a fellow service member reported witnessing a single instance in which the Veteran indicated that she wished to kill herself.  However, the Board notes that the Veteran has consistently denied experiencing suicidal or homicidal ideation throughout the entire initial rating period.  Therefore, for the entire initial rating period, the Board finds that the weight of the evidence demonstrates that the Veteran's service-connected psychiatric disabilities have not been manifested by a persistent danger of the Veteran hurting either herself or others.  

Moreover, for the entire initial rating period, the Board finds that the Veteran's service-connected psychiatric disabilities have not been manifested by an intermittent inability to perform activities of daily living including the maintenance of minimal personal hygiene.  During the pendency of this appeal, the Veteran has repeatedly stated that, if she had her wish, she would stay in bed and not have to go to work.  The Veteran has also reported panic attacks while driving, especially when in the presence of large tractor trailers.  Yet, throughout the initial rating period, the Veteran has not reported being unable to perform her activities of daily living due to her disabilities.  Moreover, in the VA treatment records written during the initial rating period, the respective VA examiners consistently indicated that the Veteran's appearance was appropriate.  As such, for the entire initial rating period, the Board finds that the Veteran's service-connected psychiatric disabilities have not been manifested by an intermittent inability to perform activities of daily living including the maintenance of minimal personal hygiene.

For the entire initial rating period under appeal, the Board also finds that the Veteran's service-connected psychiatric disabilities have not been manifested by disorientation to time or place; or memory loss for names of her close relatives, her own occupation, or her own name.  As noted above, during the pendency of the appeal, the Veteran has reported an inability to concentrate.  In VA treatment records, the Veteran reported having to write herself messages so that she would not forget to do things during the day.  Yet, during the entire initial rating period, the evidence, both lay and medical, contains no indication that the Veteran either became disoriented as to her present time or place; or suffered memory loss regarding basic facts, such as the names of her close relatives, her own name, or her own occupation.  Therefore, for the entire initial rating period under appeal, the Board also finds that the Veteran's service-connected psychiatric disabilities have not been manifested by disorientation to time or place; or memory loss for names of her close relatives, her own occupation, or her own name.

Reviewing the GAF scores from the initial rating period, the Board notes a great variance in the GAF scores assigned by the respective VA examiners.  Although the majority of VA examiners have assigned a GAF score of 65 during the initial rating period, the Board notes that the GAF scores have varied with the highest GAF score, assigned in an October 2009 VA treatment record, being 70, and the lowest, assigned in a September 2007 VA treatment record, being 40.  The Board notes that a GAF score of 40, the lowest assigned during the initial rating period, is considered to be consistent with occupational and social impairment, with deficiencies in most areas, consistent with the currently assigned 70 percent rating.  Therefore, for the entire initial rating period, the GAF scores assigned are not indicative of symptoms more nearly approximating the criteria for a next higher 100 percent rating under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 70 percent for PTSD with major depressive disorder for the entire initial rating period, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether referral for consideration of an extraschedular evaluation is warranted for PTSD with major depressive disorder.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Regarding the Veteran's service-connected PTSD with major depressive disorder, turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's PTSD with major depressive disorder is specifically contemplated by the schedular rating criteria (General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130), and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD with major depressive disorder has been manifested by near-continuous depression affecting the ability to function independently, appropriately and effectively; irritability; spatial disorientation; difficulty in adapting to stressful circumstances; and an inability to establish and maintain effective relationships.  Id.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  

The GAF scores in the DSM-IV are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all of the Veteran's PTSD with major depressive disorder symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on her daily life.  In the absence of exceptional factors associated with PTSD with major depressive disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A higher initial rating in excess of 70 percent for service-connected PTSD with major depressive disorder is denied.  



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


